DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46-49, 54 and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 and 47 recites the limitation "the claw" in line 3 of each claim.  There is insufficient antecedent basis for this limitation in the claim. Although claim 46 recites “one or more claws” in lines 1-2 of the claim, it is unclear whether the limitation “the claw” refers to one of the “one or more claws” or an additional claw. The examiner interprets the limitation to be “the one or more claws” for examination purposes. 
Claim 48 recites the limitation "the claw" in line 1 of each claim.  There is insufficient antecedent basis for this limitation in the claim. Although claim 46 recites “one or more claws” in lines 1-2 of the claim, it is unclear whether the limitation “the claw” refers to one of the “one or more claws” or an additional claw. The examiner interprets the limitation to be “the one or more claws” for examination purposes. 
Claims 48 and 49 recites the limitation "the driveshaft" in line 1 of each claim.  There is insufficient antecedent basis for this limitation in the claim. Although claim 46 recites “one or more driveshafts” in line 2 of the claim, it is unclear whether the limitation “the driveshaft” refers to one of the “one or more driveshafts” or an additional claw. The examiner interprets the limitation to be “the one or more claws” for examination purposes. 
Claim 54 recites the limitation “wherein an aperture to the organ is performed prior to stowing the applicator” in lines 1-2 of the claim. It appears this limitation is directed to a step of using the device. It is unclear whether this limitation intends to claim a process step or is a functional limitation of the claimed device. 
Claim 55 recites the limitation “wherein an aperture to the organ is performed after stowing the applicator” in lines 1-2 of the claim. It appears this limitation is directed to a step of using the device. It is unclear whether this limitation intends to claim a process step or is a functional limitation of the claimed device. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 36-38, 40, 42-45, and 50-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Donlon (US 6110187) in view of Van Lue (US 20090078736).
Regarding claim 36, Donlon discloses a surgical system comprising: (a) a modular magnetic anastomosis device; and (b) an applicator (118) for delivery of the modular magnetic anastomosis device (100) to an organ during minimally invasive surgery, wherein the applicator comprises: (1) a first elongated tube (125)comprising a first hollow lumen connecting a first proximal end and a first distal end; (2) a second elongated tube (124) comprising a second hollow lumen connecting a second proximal end and a second distal end, wherein the second elongated tube is enveloped by the first elongated tube (figure 4); and (3) an actuation system (119) connecting the first proximal end and the second proximal end, wherein the actuation system is configured to cause the release of the modular magnetic anastomosis device when the modular magnetic anastomosis device is at least partially within the applicator and the actuation system is actuated (figures 5A-5F, C:20, L:40-45). Donlon does not disclose that the anastomosis device is magnetic. However, Van Lue teaches it was known in the art at the time of the invention to use magnetic forces between staple members during deliver to allow for effortless alignment of these components and optional use of a simple mechanical device to further secure the cartridge to the head (paragraph 0046). Therefore, it would have further been obvious to one with ordinary skill in the art at the time of the invention to make the anastomosis device of Donlon comprise magnetic properties in order to further allow for effortless alignment of the components during delivery, as taught as known in the art at the time of the invention by Van Lue. 
Regarding claim 37, Donlon in view of Van Lue teaches all of the limitations set forth in claim 36, wherein the second hollow lumen is configured to receive the modular magnetic anastomosis device (figure 4, gripping fingers 144 of inner tube hold legs 105 of the anchor member).
Regarding claim 38, Donlon in view of Van Lue teaches all of the limitations set forth in claim 36, wherein the actuation system is configured to cause a translational movement between the first elongated tube and the second elongated tube (C:20, L:40-50, outer tube is advanced over the inner tube by rotation) .
Regarding claim 40, Donlon in view of Van Lue teaches all of the limitations set forth in claim 36, further comprising a sealing system (102, C:17, L:57-61; C:21, L:4-10)
Regarding claim 42, Donlon in view of Van Lue teaches all of the limitations set forth in claim 36, wherein the first distal end comprises a teeth housing (127) and the second distal end comprises one or more tooth-needles (101) that are inserted into the teeth housing (figure 4, member 101 lies within the distal end of both the inner and outer tubes).
Regarding claim 43, Donlon in view of Van Lue teaches all of the limitations set forth in claim 42, wherein the second elongated tube is configured so that a sliding of the second elongated tube in the direction of the distal end causes the tooth- needle to leave the teeth housing (C:20, L:40-60).
Regarding claim 44, Donlon in view of Van Lue teaches all of the limitations set forth in claim 42, wherein the tooth-needle (105) is configured to clutch to the organ (figure 5F).
Regarding claim 45, Donlon in view of Van Lue teaches all of the limitations set forth in claim 42, wherein the tooth-needle is configured to form a hook shape after leaving the teeth housing (figure 5C, 5D).
Regarding claim 50, Donlon in view of Van Lue teaches all of the limitations set forth in claim 36, wherein the applicator further comprises a laparoscopic instrument (C:6, L:1-5, applicator is delivered via port access, and therefor comprises a laparoscopic instrument).
Regarding claim 51, Donlon in view of Van Lue teaches all of the limitations set forth in claim 36, wherein the modular magnetic anastomosis device is configured to be delivered through a natural orifice (since the device is small enough for port access, it would be configured to be delivered through a natural orifice such as the mouth. It is noted that functional limitations are not given full patentable weight. As long as the prior art meets the structural limitations of the claim and is capable of performing the recited functions, the prior art meets the limitations.
Regarding claim 52, Donlon in view of Van Lue teaches all of the limitations set forth in claim 36, wherein the modular magnetic anastomosis device comprises an endoscopic instrument (C:67, L:6-10, catheters can be delivered under endoscopic visualization, and thus constitute as an endoscopic instrument). 
Regarding claim 53, Donlon in view of Van Lue teaches all of the limitations set forth in claim 36, further comprising a piston formed from a rigid or flexible material (142, the limitation “a rigid or flexible material” is sufficiently broad to encompass any material used to make the plunger disclosed).
Claims 36-39, 42-49, 51-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Orban, III (US 20030222117) in view of Van Lue (US 20090078736).
Regarding claim 36, Orban discloses a surgical system comprising: (a) a modular magnetic anastomosis device (260); and (b) an applicator (10, 100) for delivery of the modular magnetic anastomosis device (260) to an organ during minimally invasive surgery, wherein the applicator comprises: (1) a first elongated tube (120)comprising a first hollow lumen connecting a first proximal end and a first distal end; (2) a second elongated tube (110) comprising a second hollow lumen connecting a second proximal end and a second distal end, wherein the second elongated tube is enveloped by the first elongated tube (figure 4); and (3) an actuation system (20) connecting the first proximal end and the second proximal end, wherein the actuation system is configured to cause the release of the modular magnetic anastomosis device when the modular magnetic anastomosis device is at least partially within the applicator and the actuation system is actuated (figures 5A-5F, C:20, L:40-45). Orban further discloses that the modular anastomosis device is disposed on a disposable cartridge, but does not disclose that it is magnetic. However, Van Lue teaches it was known in the art at the time of the invention to make stapling devices comprising single use staple cartridges magnetically coupled to the stapler head in order to allow for virtually effortless coupling an and alignment of these components (paragraph 0046) and only minor adjustments would be needed in the overall position of the stapler before firing again. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to further make the cartridge of Orban, further comprise magnetic properties, as taught by Van Lue, in order to allow for effortless coupling and alignment of the components and a surgeon would be able to maintain focus on the procedure.   
Regarding claim 37, Orban in view of Van Lue teaches all of the limitations set forth in claim 36, wherein the second hollow lumen is configured to receive the modular magnetic anastomosis device (figure 2).
Regarding claim 38, Orban in view of Van Lue teaches all of the limitations set forth in claim 36, wherein the actuation system is configured to cause a translational movement between the first elongated tube and the second elongated tube (paragraph 0113) .
Regarding claim 39, Orban in view of Van Lue teaches all of the limitations set forth in claim 36, wherein the actuation system is ordered by a member selected from the group consisting of a button (12 is a button that can be depressed).
Regarding claim 42, Orban in view of Van Lue teaches all of the limitations set forth in claim 36, wherein the first distal end comprises a teeth housing (119a) and the second distal end comprises one or more tooth-needles (262, 263) that are inserted into the teeth housing (figure 2).
Regarding claim 43, Orban in view of Van Lue teaches all of the limitations set forth in claim 42, wherein the second elongated tube is configured so that a sliding of the second elongated tube in the direction of the distal end causes the tooth- needle to leave the teeth housing (C:20, L:40-60).
Regarding claim 44, Orban in view of Van Lue teaches all of the limitations set forth in claim 42, wherein the tooth-needle (262) is configured to clutch to the organ (figure 22A).
Regarding claim 45, Orban in view of Van Lue teaches all of the limitations set forth in claim 42, wherein the tooth-needle is configured to form a hook shape after leaving the teeth housing (figure 5C, 5D).
Regarding claim 46, Orban in view of Van Lue teaches all of the limitations set forth in claim 36, wherein the first distal end further comprises one or more claws (135b) and the second distal end further comprises one or more driveshafts (118a); wherein the driveshaft is configured to operate the claw (paragraph 0089, 197).
Regarding claim 47, Orban in view of Van Lue teaches all of the limitations set forth in claim 46, wherein the second elongated tube is configured so that a sliding of the second elongated tube in the direction of the distal end causes the driveshaft to move relatively to the claw (paragraph 0112-0114).
Regarding claim 48, Orban in view of Van Lue teaches all of the limitations set forth in claim 46, wherein the driveshaft operates the claw through an axis (longitudinal axis of 188), an arm (187a) and a rivet (117a).
Regarding claim 49, Orban in view of Van Lue teaches all of the limitations set forth in claim 46, wherein the driveshaft connects to a first axis, the first axis links to a first rivet (117a, 177b) and a second rivet through a first arm (187a) and a second arm (187b), the first rivet connects to the first distal end, the first rivet and the second rivet link to the claw through a third arm(137a) and a forth arm (137b).
Regarding claim 51, Orban in view of Van Lue teaches all of the limitations set forth in claim 36, wherein the modular magnetic anastomosis device is configured to be delivered through a natural orifice (the device can be configured to be delivered through a natural orifice such as the mouth. It is noted that functional limitations are not given full patentable weight. As long as the prior art meets the structural limitations of the claim and is capable of performing the recited functions, the prior art meets the limitations.
Regarding claim 53, Orban in view of Van Lue teaches all of the limitations set forth in claim 36, further comprising a piston (80)  formed from a rigid or flexible material (80, the limitation “a rigid or flexible material” is sufficiently broad to encompass any material used to make the plunger disclosed).
Claims 40 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Orban, III (US 20030222117) in view of Van Lue (US 20090078736), as applied to claim 36 above, and further in view of Phillips (US 20070299310).
Regarding claims 40 and 41, Orban in view of Van Lue teaches all of the limitations set forth in claim 36, but does not disclose a sealing system that comprises a valve configured to prevent air from escaping through the applicator when the applicator is placed into the peritoneal cavity and a peritoneal cavity is insufflated with air. However, since Phillips teaches it was known in the art at the time of the invention to include a sealing system with a valve in a working port to prevent loss of pneumoperitoneum and assures relatively constant insufflation in abdominal surgery (paragraph 0015). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to include a sealing system that includes a valve in the system of Orban in view of Van Lue, as taught as known in the art by Phillips for abdominal procedures, in order to prevent loss of pneumoperitoneum and assures relatively constant insufflation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/Primary Examiner, Art Unit 3771